UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

X
AA MEDICAL P.C.,
Civil Action No.:
Plaintiff,
VERIFIED COMPLAINT
-against-
DEMAND FOR JURY TRIAL
KHALED ALMANSOORI,
Defendant.
X

 

Plaintiff, AA MEDICAL P.C. (“AA Medical” or “Plaintiff’) by its undersigned
attorney, as and for its Complaint against the Defendant, KHALED ALMANSOORI
("Almansoori" or “Defendant”), respectfully sets forth, complains and alleges the

following:
THE PARTIES

1. At all times hereinafter mentioned, plaintiff, AA Medical was and still is a
domestic professional corporation, duly formed and existing under and by virtue of the
laws of the State of New York, and authorized to conduct business in the State of New
York, County of Suffolk.

2. AA Medical is comprised of orthopedic surgeons each of whom is licensed
to practice in the State of New York.

3. At all times hereinafter mentioned, Defendant was an orthopedic surgeon
licensed to practice medicine in the State of New York.

4. During the relevant period as set forth herein, Defendant, worked under

the auspices of AA Medical out of its office in Stony Brook, New York.
5. After Defendant left the employ of AA Medical he relocated to Illinois

where he presently resides.
JURISDICTION AND VENUE

6. Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1332 as
complete diversity exists in that the Plaintiff maintains its business in the State of New
York and the Defendant is a resident of the State of Illinois. The amount sought in this
action exceeds $75,000.00.

7. If applicable, the Court also has pendent jurisdiction over the state law
claims in this action pursuant to 28 U.S.C. § 1367(a).

8. Venue in this District is proper pursuant to 28 U.S.C. § 1391(b) because
AA Medical is found, inhabits, and/or transacted business in the Eastern District of New
York, and because one or more acts or transactions constituting the conduct alleged
herein took place in the Eastern District of New York.

FACTUAL ALLEGATIONS

9. At all times hereinafter mentioned, AA Medical employed Defendant
under and by virtue of an H-1B visa application, which was authorized and approved by
the appropriate U.S. Federal authorities.

10. It is alleged and will be proven at trial that Defendant misrepresented his
true intentions and committed fraud in contracting with AA Medical to work for them in
accordance with the Employment Agreement between the parties dated March 18,
2019 (the “Agreement”) and the H-1B visa application.

11. The Agreement formed the basis for H-1B visa application AA Medical

filed in order for Defendant to legally work in the United States.
12. | Fromon or about October 1, 2018, up to and including on or about July
15, 2019, Defendant, an H-1B non-immigrant, was employed as an orthopedic surgeon
by AA Medical.

13. During that time, Defendant's employment was governed by the
aforementioned H-1B visa application.

14. Defendant did not bring his family to the United States which would have
shown his intention to stay employed by AA Medical for the three year employment
period set forth in the H1-B visa application he had agreed to subject to renewal.

15. | Upon information and belief and at all times hereinafter mentioned,
Defendant performed his job poorly and it was his intention to leave AA Medical’s
employment to move elsewhere, but remain in the United States because his
employment had been approved by the H-1B visa application submitted by AA Medical.

16. Upon information and belief, Defendant’s poor performance may subject
AA Medical to claims by the patients he treated.

17. | Upon information and belief, Defendant performed so poorly that his
employment was terminated after only nine months and he left for employment in
Illinois although he was offered travel back to his country of origin by AA Medical.

18. Upon information and belief, prior to actually leaving Defendant had
already been planning to leave AA Medical and had submitted applications to other
employers.

19. Defendant committed fraud by misrepresenting his true intentions in the

H1-B visa application by the underlying Agreement with AA Medical.
FIRST CAUSE OF ACTION
(Fraud)

20. ‘Plaintiff repeats, reiterates and incorporates the allegations contained in
paragraphs numbered “1” through “19” herein with the same force and effect as if the same
were set forth at length herein.

21. Defendant committed the acts of fraud alleged hereinabove causing Plaintiff
damages.

22. Plaintiff relied on Defendants mistruths and fraudulent misrepresentations in
filing the HB-1 visa application.

23. Asaresult, Defendant operated as a fraud and deceit upon AA Medical, and
in turn upon the U.S. Federal Authorities who governed and approved the H1-B visa
application based on Defendant’s mistruths and fraudulent misrepresentations.

24. By engaging in the conduct described above, Defendant engaged in fraud
in causing AA Medical to file the H1-B visa application based on his misrepresentations
and fraud as aforesaid.

25. By engaging in the conduct described above, Defendant employed
devices, schemes or artifices to defraud.

26. By engaging in the conduct described above, Defendant engaged in
practices or courses of business which operated as a fraud or deceit upon Plaintiff, and
other persons.

27. By engaging in the conduct described above, Defendant engaged in the

above-referenced conduct knowingly or with severe recklessness.
28. Plaintiff has been damaged thereby in an amount to be determined by the
Court at trial, but in an amount in excess of $1,000.000.00.
DEMAND FOR TRIAL BY JURY
29. Plaintiff respectfully requests a trial by jury for all claims and issues in its
Complaint to which it is or may be entitled to a jury trial.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff demands judgment from the Defendant as follows:

A. An amount to be determined by the Court at trial but in an amount in
excess of $1,000,000.00;

B. For an award of reasonable attorneys’ fees, punitive damages,
prejudgment interest, and costs; and

C. For any such other and further relief, as this Court may deem just and
proper.

Dated: Stony Brook New York
August 17, 2020

Respectfully submitted,
hy

4

    

  

e

 
  
   

 

HEF; RyY S. EISENBERG (je1430)
2508 Nesconset Highway

Stony Brook, NY 11790

Phone: (516) 735-4337

E-mail: jeislaw@aol.com
Attorney for Plaintiff AA Medical P.C.

To: Khaled Almansoori, Defendant
542 E. Hickory Street
Hindsdale, IL 60521

Clerk,
United States District Court, Eastern of New York
(For Filing Purposes)
CORPO FICATION _

STATE OF NEW YORK
ss
COUNTY OF SUFFOLK )

NAKUL KARKARE, M.D., being duly sworn, deposes and says:

| am the President of AA Medical P.C., the plaintiff in the within action; | have read the
foregoing Complaint and know the contents thereof, that the same Is true to my own
knowledge, except to the matters therein stated to be alleged on information and belief and

as to those matters | believe it to be true.

NAKUL KARKARE, M.D.

 

joe to before me this
1 day of August, 2020

| Notary = 4

KATHRYN A. REDLING
Notary Public, State of New York
No. 01RE6322936
Qualified in Queens County
Commission Expires April 13, *
Case 2:20-cv-03852-DG-ARL Document1 Filed 08/21/20 Page 7 of 7 PagelD #: 7

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

AA MEDICAL P.C..,
Plaintiff,

-against-

KHALED ALMANSOORI,

Defendant.

 

VERIFIED COMPLAINT

 

 

io S. lox RG (je1430)
2500 Nesconset Highway
Stony Brook, NY 11790
Phone: (516) 735-4337

E-mail: jeislaw@aol.com
Attorney for Plaintiff AA Medical P.C.
